DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannar (5,775,075) in view of Dallman (2003/0154704).

Regarding claim 1, Dannar teaches a utility vehicle comprising: a vehicle frame having a front and a back (F); a plurality of ground-engaging wheels provided on the frame; a cutting mechanism coupled with the vehicle frame; at least one translation assembly (20) that moves the cutting mechanism in a first movement (31), a second movement (21), and a third movement (33); and wherein the control actuates the at least one translation assembly; and a break away mechanism (45) coupled to the cutting mechanism, wherein the break-away mechanism enables the cutting mechanism to pivot relative to the at least one translation assembly.  Dannar fails to teach a control lever accessible to the operator.  Dallman teaches a control lever (34) for controlling the movements of a cutting mechanism translation assembly provided on the vehicle in a position accessible to an operator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control lever in the invention 


Regarding claim 2, Dannar as modified by Dallman teaches a vertical axis (49) associated with the break-away mechanism, wherein the cutting mechanism (40) pivots about the vertical axis.  

Regarding claim 3, Dannar as modified by Dallman teaches a vertical orientation of the break-away mechanism that enables rotational action (via 45) of the cutting mechanism relative to the at least one translation assembly (20, 30).  

Regarding claim 6, Dannar as modified by Dallman teaches a blade assembly on the cutting mechanism; a boom arm, wherein the break-away mechanism is located between the boom arm and the blade assembly.  Dannar fails to explicitly teach a reciprocating blade, however the examiner takes official notice that reciprocating blades are well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to substitute a reciprocating blade for the cutting device of Dannar as it is obvious to substitute one known element for another known element to yield predictable results.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannar (5,775,075) in view of Dallman (2003/0154704) and in further view of Parsons, Jr. (4,956,965).

Regarding claim 4, Dannar as modified by Dallman teaches the invention as described above but fails to teach a housing.  Parsons teaches a boom mounted cutting machine having a breakaway mechanism (31) and a housing, wherein the break-away mechanism is within the housing (65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a housing on the breakaway mechanism of Dannar as taught by Parson as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 5, Dannar as modified by Dallman teaches the invention as described above but fails to teach the break-away mechanism is a torsion spring.  Parsons teaches a breakaway mechanism that is a torsion spring (69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the the breakaway mechanism of Dannar with a torsion spring as taught by Parson as it is obvious to use a known technique to improve similar devices in the same way.  
Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 16, 2022